Citation Nr: 0533849	
Decision Date: 12/15/05    Archive Date: 12/30/05	

DOCKET NO.  00-18 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for residuals of a back 
injury.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
sinusitis.

5.  Entitlement to a compensable evaluation for residuals of 
a fracture of the right fifth metacarpal.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico that denied the benefits 
sought on appeal.  The veteran, who had active service from 
February 1973 to February 1976, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.  In November 2003, the Board returned the case to the 
RO for additional development.  Following accomplishment of 
the requested development, the case was returned to the Board 
for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran is not currently shown to have residuals of 
the head injury he sustained during service. 

3.  The veteran is not shown to have residuals of any back 
disorder he sustained during service.  

4.  An unappealed June 1998 rating decision denied service 
connection for hearing loss.  

5.  The evidence associated with the claims file subsequent 
to the June 1998 rating decision that denied service 
connection for hearing loss is evidence that was not 
previously submitted, bears directly and substantially upon 
the matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

6.  An unappealed June 1998 rating decision denied service 
connection for sinusitis.  

7.  The evidence associated with the claims file subsequent 
to the June 1998 rating decision that denied service 
connection for sinusitis is evidence that was not previously 
submitted, bears directly and substantially upon the matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

8.  The residuals of the fracture of the right fifth 
metacarpal are not shown to be productive of ascertainable 
functional impairment.


CONCLUSIONS OF LAW

1.  Residuals of a head injury were not incurred in or 
aggravate by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2005).  

2.  Residuals of a back injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2005).  

3.  The RO's June 1998 rating decision, which denied 
entitlement to service connection for hearing loss, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1102 (2005).

4.  The evidence received subsequent to the RO's June 1998 
rating decision, which denied entitlement to service 
connection for hearing loss, is new and material and the 
claim for service connection for hearing loss is reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159 (2001 & 2005).

5.  The RO's June 1998 rating decision, which denied 
entitlement to service connection for sinusitis is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).  

6.  The evidence received subsequent to the RO's June 1998 
rating decision is new and material, and the claim for 
service connection for sinusitis is reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159 (2001 & 2005).

7.  The schedular criteria for a compensable evaluation for 
residuals of a fracture of the right fifth metacarpal have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.14, 4.40-4.46, 4.71(a), Diagnostic 
Codes 5227 and 5230 (2002 & 2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
required the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  This notification obligation was 
accomplished by way of letters to the veteran dated in 
January 2003 and April 2004.  Those letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by:  (1) Informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence the VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claims.  

The Board acknowledges that the VCAA letters were provided to 
the veteran after the initial unfavorable decision in this 
case, contrary to the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  However, in another case regarding 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations the veteran has a right to a VCAA 
content-complying notice and proper subsequent VA process.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Following 
each notice letter, the RO reviewed the veteran's claim, 
continued the denial of the benefits sought, and issued 
Supplemental Statements of the Case in April 2003 and 
March 2005.  This would appear to satisfy the notification 
requirements of the VCAA.  The Board also notes that the 
veteran and his representative have not argued that any 
possible error or deficiency in the VCAA notice has 
prejudiced him in the adjudication of his claim.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Therefore, under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  The veteran's 
service medical records are associated with the claims file, 
as are VA medical records identified by the veteran.  The 
veteran also submitted private medical records in support of 
his claims.  The veteran was also afforded two VA 
examinations to assess the severity of his service-connected 
disability, but the Board acknowledges that the veteran was 
not afforded VA examinations in connection with his claims 
for service connection for residuals of head and back 
injuries.  However, an examination with respect to the 
veteran's claims for service connection for residuals of head 
and back injuries is unnecessary in this case.  

Under the VCAA, a medical examination or opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of a disability; (2) 
establishes that the veteran suffered an event, injury or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with an established 
event, injury or disease in service or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4).  

In this case, there is no evidence that the veteran currently 
has residuals of either a head injury or a back injury.  In 
this circumstance, there is no duty on the part of the VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F. 3d 1381 (Fed. Cir. 2003), the appellant was 
advised of the need to submit competent medical evidence 
indicating that he had the disorders in question and further 
substantiating evidence suggestive of a link between his 
active service and the current disorders, if shown.  The 
veteran has not done so in this case, and no evidence 
supportive of the veteran's contentions has otherwise been 
obtained.  

Here, as in Wells, the record as a whole, after due 
notification, advisement and assistance to the veteran under 
the VCAA, does not contain competent medical evidence to 
suggest that the veteran has the disorders he claims are 
related to service.  Given the circumstances, where the 
record contains no "competent evidence" that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability, 38 U.S.C.A. § 5103A (d)(2), a VA examination is 
not required in this case.  Therefore, the Board will address 
the merits of the veteran's claims for service connection for 
residuals of head and back injuries based on the evidence of 
record.  

The veteran and his representative have also not made the RO 
or the Board aware of any additional evidence that needs to 
be obtained in order to fairly decide the veteran's claims.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and that the case is ready for 
appellate review.  

I. Service Connection Claims

The veteran essentially contends that he sustained head and 
back injury during service and that he currently has 
residuals of those injuries.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).   Generally, to prove service 
connection, the record must contain:  (1) Medical evidence of 
a current disability, (2) medical evidence or in certain 
circumstances, lay testimony, of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or a relationship between a current disability and 
the inservice disease or injury.  Pond v. West, 12 Vet. App. 
341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Residuals of a Head Injury

The veteran's service medical records show that the veteran 
was hospitalized for one day after he sustained trauma to the 
right side of his head in April 1973.  The record noted that 
the veteran was unconscious and was admitted for observation 
of head trauma.  Service medical records contain no further 
reference to the veteran's head trauma or any residuals of 
that injury.  A physical examination performed in 
January 1976, in connection with the veteran's separation 
from service contained no pertinent entries on physical 
examination, and on the Report of Medical History portion of 
the examination, the veteran denied head injury, dizziness or 
fainting spells, loss of memory or amnesia, and periods of 
unconsciousness.  

Medical records dated following separation from service, 
particularly VA medical records dated between 1998 and 2004, 
contain no evidence of residuals of the head injury the 
veteran sustained during service.  In fact, the only 
reference to the head injury the veteran sustained during 
service was in a record dated in January 2004, in which the 
veteran reported that he was hit in the face while he was in 
basic training during service and had a loss of consciousness 
of three days' duration.  

The veteran has related in a statement dated in February 2001 
that he was hit by a pole in the head and was taken to the 
base hospital where he was notified that he had been 
unconscious for three days and that they kept him in the 
hospital for a few more days for observation.  The veteran 
stated that, since that head injury, he had been suffering 
from headaches.  However, medical records dated following 
separation from service contain no evidence of any head 
trauma residuals, including headaches.  VA medical records 
dated between January 1998 and February 2004 did not appear 
to contain any reference to treatment for chronic headaches, 
or any other residuals of the head trauma the veteran 
sustained during service.  

Therefore, in the absence of competent medical evidence 
demonstrating residuals of the head injury the veteran 
sustained during service, either during service, or following 
separation from service, the Board concludes that service 
connection for residuals of a head injury is not warranted.  
While the veteran clearly sustained a head injury during 
service, although not in the manner he has recently related, 
"in the absence of present disability, there can be no valid 
claim.  Our perusal of the record in this case shows no claim 
of, or proof of, a present disability."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  While the veteran is 
clearly of the opinion that he has residuals of the head 
injury he sustained during service, the veteran, as a lay 
person, is not shown to have the requisite training or 
expertise to offer an opinion that requires such knowledge, 
such as, for example, identifying and diagnosing residuals of 
an injury.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for residuals of a head injury. 

Residuals of a Back Injury

The veteran's service medical records do not show that the 
veteran sustained an injury to his back, but do show that in 
May 1974 he was seen with complaints of low back pain after 
lifting three days ago.  The veteran was prescribed heat and 
medication.  Service medical records contain no further 
reference to any complaints of low back pain, and at the time 
of a physical examination performed in January 1976, in 
connection with the veteran's separation from service, 
clinical evaluation of the spine was normal, and on the 
Report of Medical History portion of the examination, the 
veteran denied experiencing recurrent back pain.  As such, 
while the record documents the veteran was seen for 
complaints of low back pain during service, the veteran's 
service medical records do not demonstrate the presence of a 
chronic low back disorder during service.

Medical records dated following separation from service, 
particularly VA medical records dated between 1998 and 2004, 
document that the veteran does have complaints of low back 
pain and an MRI dated in January 2004 revealed a small disc 
herniation at L5-S1 and prominent degenerative disc space 
changes at L2-L3 and L3-L4.  However, there is no medical 
evidence or opinion that suggests a nexus or relationship 
between the currently diagnosed back disorder, which was 
first shown decades following separation from service, and 
the lifting injury the veteran sustained during service.  

Therefore, the Board finds in the absence of any indication 
of a chronic back disorder during service and the fact that 
no back disorder was demonstrated for many years following 
the veteran's separation from service, indicates that the 
preponderance of the evidence is against the veteran's claim.  
The evidentiary gap in this case between active service and 
the earliest diagnosis of a back disorder essentially 
constitutes negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998); affd. sub. 
nom., Forshey v. Principi, 284 F. 3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  Therefore, the Board concludes that 
service connection for a back disorder is not warranted.  

II. New and Material Evidence Claims

The veteran's claims for service connection for hearing loss 
and sinusitis were previously considered and denied by a 
rating decision dated in June 1998.  The evidence considered 
by the RO at that time consisted of the veteran's service 
medical records and the veteran's application for VA 
benefits.  The RO denied the veteran's claim for service 
connection for a hearing loss on the basis that the physical 
examination performed in January 1976 in connection with the 
veteran's separation from service did not demonstrate a 
disability for VA purposes.  The veteran's claim for 
sinusitis was denied on the basis that while the veteran was 
seen for upper respiratory symptomatology during service, 
sinusitis was never diagnosed during service, and the 
physical examination performed in January 1976 in connection 
with the veteran's separation from service was negative for 
sinusitis.  The veteran was notified of those decisions by 
way of a letter dated in June 1998, but did not appeal that 
decision.  Consequently, the June 1998 rating decision is 
final.  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance of a claim is "new and 
material."  Under 38 C.F.R. § 3.156(a) applicable in this 
case, new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
on the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
conjunction with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
The Board acknowledges that there has been a regulatory 
change in the definition of new and material evidence that is 
applicable to all claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  As the veteran's claim in this case 
was filed prior to August 29, 2001, the earlier version of 
the definition of new and material evidence set forth above 
remains applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App.510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
adjudication may then proceed to the merits of the claim on 
the basis of all of the evidence of record, but only after 
ensuring that the duty to assist has been satisfied.  

As previously indicated, the veteran's claims for hearing 
loss and sinusitis were denied, essentially on the basis that 
there was a lack of any evidence of hearing loss or sinusitis 
in the veteran's service medical records, or present at the 
time of the June 1998 rating decision.  The evidence 
associated with the claims file subsequent to the 
February 1998 rating decision that pertains to the claims for 
hearing loss and sinusitis consists of VA medical records.  
The Board finds that this evidence is new because it was not 
previously physically of record at the time of the June 1998 
rating decision.  The Board also finds that the evidence is 
material because this evidence demonstrates that the veteran 
currently has hearing loss and sinusitis disorders, 
information and evidence that was not of record at the time 
of the June 1998 rating decision.  Audiological testing 
performed in April 1998, demonstrated that the veteran has a 
hearing loss disability that meets the requirements of 3.385, 
and other VA outpatient treatment records show diagnosis of 
acute and chronic sinusitis.  

Since the absence of diagnoses of hearing loss and sinusitis 
provided the basis for the denial of the June 1998 rating 
decision, the Board concludes that new and material evidence 
has been submitted to reopen those previously denied claims.  
Accordingly, the claims for service connection for hearing 
loss and sinusitis are reopened, and to this extent, the 
appeal is allowed.  However, as will be indicated below, 
further development with respect to these issues is necessary 
and will be addressed in the REMAND portion of this decision.  

III. Evaluation of Right Fifth Metacarpal Fracture

Historically, a June 1998 rating decision granted service 
connection for residuals of a fracture of the fifth 
metacarpal of the right hand based on a review of service 
medical records.  A noncompensable evaluation was assigned 
under Diagnostic Code 5227.  That evaluation has remained in 
effect since that time.  The veteran essentially contends 
that the current evaluation assigned for that disability does 
not accurately reflect the severity of that disability.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  In addition, in evaluating 
disabilities of the musculoskeletal system, it is necessary 
to consider, along with the schedular criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement and weakness.  38 C.F.R. §§ 4.4, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

The schedular criteria in effect when the veteran filed his 
claim in 1999 provided for a noncompensable evaluation for 
ankylosis of any finger, other than the thumb, index, and 
middle finger for either the major or minor extremity.  
Extremely unfavorable ankylosis would be rated as an 
amputation.  

Effective August 26, 2002, the schedule for rating 
musculoskeletal system disabilities of the hands was amended.  
As of that date, the criteria for Diagnostic Code 5227 
provided for a noncompensable evaluation for unfavorable or 
favorable ankylosis of the ring or little finger, on either 
the major or minor joint.  An addition was Diagnostic 
Code 5230, which provided for a noncompensable evaluation for 
limitation of motion of the ring or little finger of either 
the major or minor extremity.  

After reviewing the evidence of record, the Board is of the 
opinion that the currently assigned noncompensable evaluation 
most nearly approximates the veteran's overall disability 
picture.  At the time of a VA examination performed in 
March 1999 the veteran reported that he experienced severe 
pain of the right little finger and lateral hand with 
radiation to the forearm.  On physical examination there were 
no anatomical defects of the right hand or little finger, and 
there was a small fading scar of the right little finger that 
was 1 centimeter long, and 1 millimeter wide that was not 
tender to palpation.  The veteran could touch the tip of the 
right thumb with all of the tips of the fingers of the right 
hand and he was able to also touch the tip of all of the 
fingers of the right hand with the median transverse fold of 
the palm of the right hand.  Grasping objects and muscle 
strength could not be evaluated well because the examiner 
noted the veteran was exaggerating his responses.  The 
examiner did note that the veteran could not close the fist, 
and there was no muscle atrophy of all intrinsic muscles of 
the right hand.  Range of motion of the right little finger 
was observed to 90 degrees and all movements were described 
as pain-free.  X-rays showed no evidence of acute fracture or 
dislocation and there was no evidence of bone deformity 
identified.  The diagnosis following the examination was 
residuals of a fracture of the right little metacarpal.

At the time of a VA examination performed in May 2004 the 
veteran reported that he experienced constant moderate to 
severe pain on the right little finger and lateral aspect of 
the hand, with radiation to the elbow associated with 
frequent cramps and tingling.  The veteran also reported that 
during the past year he had experienced 12 acute flare-ups of 
pain which functionally impaired him and lasted for 2 hours, 
causing him to be absent from his job.  On physical 
examination, there were no anatomical defects of the right 
little finger, and he had normal position and function of the 
hand.  Range of motion of the right little finger distal 
interphalangeal joint was from 0 to 60 degrees; motion of the 
proximal interphalangeal joint from 0 to 85 degrees; and 
motion of the metacarpophalangeal joint was from 0 to 
75 degrees.  The examiner noted that the veteran was able to 
touch the tip of the right thumb with the tip of all of the 
fingers of the right hand, and that he could touch the tip of 
all of the fingers of the right hand with the proximal 
transverse crease of the thumb of the hand.  There was no 
atrophy of the thenar or hypothenar areas of the hands.  The 
veteran could spread the fingers and do the reverse.  The 
examiner noted that the veteran could open and close the 
hands without problems.  

The examiner commented that there were no limitations in the 
veteran's job due to the right little finger condition.  The 
examiner again noted the presence of flare-ups, but following 
the examination the examiner stated that it was it his 
opinion that the limitation of motion, which was described as 
mild, did not equate to an amputation with or without the 
metacarpal resection, and it was his opinion that the 
service-connected right little finger disability did not 
result in any limitation of motion of the other fingers or 
interfere with the overall function of the right hand.  The 
examiner commented that the veteran had a functional right 
hand and could perform as a mail handler.  The examiner 
stated that it was worth mentioning that upon following 
repetitive use the veteran had a lack of endurance of the 
right little finger, which was manifested when trying to 
touch the thumb and the little finger repeatedly, the tip, 
instead of touching the middle finger was touched laterally.  

Based on this record, the Board finds that the criteria for a 
compensable evaluation for residuals of a fracture of the 
right fifth metacarpal is not warranted.  The veteran clearly 
does not warrant a compensable evaluation under the criteria 
in effect prior to August 26, 2002, since the veteran had 
significant motion in his right fifth metacarpal and 
therefore did not have unfavorable ankylosis that could be 
rated as equivalent to an amputation.  Similarly, while the 
more recent examination demonstrated some limitation of 
motion, the amended Schedule for Rating Disabilities provides 
for a noncompensable evaluation for any limitation of motion 
of the little finger.  Significantly, the examiner who 
performed the May 2004 VA examination indicated that the 
limitation of motion present was not the equivalent of an 
amputation and did not produce any overall functional 
impairment of the right hand as a whole.  So, while 
limitation of motion may have been demonstrated by the 
May 2004 VA examination, the noncompensable evaluation is 
appropriate for mild limitation of motion that does not 
produce any overall impairment in the functions of the hand.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against a compensable evaluation for 
residuals of a fracture of the right fifth metacarpal.  

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations had been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for assignment of an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

Service connection for residuals of a head injury is denied.

Service connection for residuals of a back injury is denied. 

New and material evidence having been submitted, the claim 
for service connection for hearing loss is reopened, and to 
this extent, the appeal is granted.

New and material evidence having been submitted, the claim 
for entitlement to service connection for sinusitis is 
reopened, and to this extent, the appeal is granted.  

The criteria for a compensable evaluation for residuals of a 
fracture of the right fifth metacarpal is denied.  


REMAND

Having reopened the previously denied claims for service 
connection for hearing loss and sinusitis, the Board is of 
the opinion that the veteran should be afforded VA 
examinations in order to determine whether any currently 
diagnosed hearing loss and sinusitis disorders are in any way 
related to service.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO, via the Appeals Management 
Center in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following actions:

1.  The veteran should be afforded an 
audiological examination to ascertain the 
nature and etiology of any hearing loss 
that may be present.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service medical records, and 
following this review and the 
examination, offer an opinion as to 
whether any currently diagnosed hearing 
loss is causally or etiologically related 
to service.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file must be made available to the 
examiner for review in connection with 
the examination.  

2.  The veteran should be afforded an 
examination of his sinuses to ascertain 
the nature and etiology of any disorder 
that may be present.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service medical records and 
VA medical records dated following 
separation from service, and following 
this review and the examination, offer 
comments and an opinion as to whether any 
currently diagnosed sinusitis is causally 
or etiologically related to the 
symptomatology shown in the veteran's 
service medical records.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or in the alternative, the 
claims file must be made available to the 
examiner for review in connection with 
the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



	                     
______________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


